DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 10-13, and 20-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Legleiter et al. (2003/0069334).
Regarding claims 1 and 25:  Legleiter et al. teach a packaging article [0003; Examples] comprising a coating composition on a substrate, wherein the coating composition comprises a thermoplastic dispersion and an epoxy-functional stabilizer [Examples].  The epoxy-functional stabilizer is derived from resorcinol [0023; Claim 6].  Resorcinol meets option (i) of claim 1 since it has a hydroxyl group in the meta position.  The hydroxyl group is “an other substituent group”.
Regarding claims 2, 4-6, 26 and 27:  Legleiter et al. teach the claimed package [Examples].
	Regarding claim 3:  Legleiter et al. teach a beverage container [0005, 0041].
	Regarding claim 7:  Legleiter et al. teach cured coatings [0041; Examples].

	Regarding claim 10:  Legleiter et al. teach the PVC homopolymers GEON 178 [Table 1; Examples].
	Regarding claim 11:  Legleiter et al. teach the claimed molecular weight [0028; Examples].
	Regarding claim 12:  Legleiter et al. teach particles in a liquid carrier [Table 1].
	Regarding claim 13:  Legleiter et al. teach the claimed amount [Table 1].
Regarding claim 20:  Legleiter et al. teach the claimed molecular weight [0022; Examples].
	Regarding claim 21:  Legleiter et al. teach the claimed epoxy value [Preparatory Examples].

Regarding claim 22:  Legleiter et al. teach the claimed amount [Examples].
	Regarding claim 23:  Legleiter et al. teach the claimed amount of crosslinker Cymel 5010 [Table 1].
Regarding claim 24:  Legleiter et al. teach the claimed amount [Examples].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 9, 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Legleiter et al. (2003/0069334).
Regarding claim 9:  It would have been obvious to select the PVC copolymer [0030] as the thermoplastic material in Legleiter et al.
	Regarding claims 14 and 15:  The structure of Legleiter et al. is very close to the claimed structure.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the .
	
Terminal Disclaimer
The terminal disclaimer filed on 3/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,526,502 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.
The Applicant has made the argument that the limitation “an other substituent” in claim 1 excludes the hydroxyl group in Legleiter et al.  Resorcinol has the following structure:

    PNG
    media_image1.png
    169
    113
    media_image1.png
    Greyscale
.
The hydroxyl group in the meta positon is a different hydroxyl group.  Therefore, it is “an other substituent”.  The claims do not exclude a hydroxyl group from being the “other substituent”.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763